MEMORANDUM **
Christopher Taong appeals the sentence imposed following his guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The district court imposed the sentence after the Supreme Court issued its decision in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Taong contends that the district court violated ex post facto principles inherent in the fair notice component of the Due Process Clause by applying the Booker remedial majority opinion to increase, based on judicial fact-finding, the sentence for an offense that occurred before Booker. This contention is foreclosed by United States v. Dupas, 419 F.3d 916, 919-921 (9th Cir.2005) (holding that retroactive application of Booker remedial opinion did not violate ex post facto principle of fair warning incorporated into Due Process Clause).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.